 YOSEPHBAG COMPANY211in a disruption of existing intraunion relationships."Under the cir-cumstances,we find that a schism does not exist.On the basis of the foregoing,we find thatthe petition is prema-turely filed and that the contract between the Intervenor and theEmployer is a bar to the petition.'Accordingly,we shall dismiss thepetition.[The Board dismissed the petition.]MEMBER RODGERStook no part in the consideration of the aboveDecision and Order.'Hershey Chocolate Corporation,121 NLRB 901,906-9095 Deluxe Metal FurnitureCompany,121 NLRB 995, 999.Morris and David Yoseph,d/b/a M.Yoseph Bag CompanyandDistrict 65, Retail,Wholesale and Department Store Union,AFL-CIO.Case No. 4-CA-1593. July 21, 1960DECISION AND ORDEROn May 2, 1958, Trial Examiner Henry S. Salim issued his Inter-mediate Report in the above-entitled proceeding finding that the Re-spondent had not engaged in certain unfair labor practices allegedin the complaint and that incidents adduced in support of certainallegations were too isolated to warrant a remedial order, and recom-mending that the complaint be dismissed in its entirety as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the Charging Party and the General Counsel filed exceptions to theIntermediate Report and supporting briefs.OnJune16, 1959, theBoard issued its Order remanding this proceeding to the RegionalDirector.The parties waived their rights to a further hearing andSupplemental Intermediate Report and entered into a stipulationof fact.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was commited.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, the stipulation of facts,and the entire record in this case and finds merit in the exceptions tothe Intermediate Report for the reasons discussed below.Accord-ingly, the Board adopts only those findings, conclusions, and recom-mendations of the Trial Examiner which are consistent with theDecision herein.The record facts, some of which were not alluded to by the TrialExaminer in his Intermediate Report, are as follows:The Respond-ent, a New Jersey partnership, was engaged in purchasing feed bags128 NLRB No. 21. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom various sources, cleaning and repairing them, and selling thesereconditioned bags to various customers.By July 11, 1957, District65, Retail,Wholesale and Department Store Union, AFL-CIO, here-inafter referred to as District 65, had been designated by 14 of theCompany's 16 employees as their bargaining representative.Throughorganizers Saul Klein and Romadell Jones, District 65, on that date,informed partner David Yoseph of its majority status and requestedrecognition as the collective-bargaining agent of Yoseph's employees.Yoseph told the union organizers that the Company's financial po-sition'had been deteriorating since 1956 due to the inroads being madeby the bulk feed system on the use of bags,' and that he was in theprocess of deciding whether or not to continue his business.Yosephrequested additional time to talk to his employees and to decidewhether or not he was going to remain in business.He told Kleinhe would advise him as to his decision in a week.On Friday, July 12, David Yoseph asked employee Vernal Soltauwhy he had joined the Union and Yoseph said, according to Soltau,"It is going to be hard for you because he was going to cut us down to40 hours a week." Subsequently, Soltau and employee Robert John-son were deprived of all overtime work.Yoseph testified that on the same day he called the R & T Bag Com-pany of Lakewood, New Jersey (which is in the same business as Re-spondent), whose employees were represented by District 65, withwhom R & T had a collective-bargaining contract. Lakewood, NewJersey, is not in the same competitive area where Respondent did itsbusiness;Yoseph's competitors were located in metropolitan Phila-delphia.Yoseph stated that he was advised what the R & T BagCompany contract with District 65 provided for in regard to wagesand conditions of employment.Yoseph testified that shortly afterreceiving this information, he decided he would be unable to makeends meet if he had to pay the Lakewood wage scale.He then con-tacted the Girard Bag Company of Philadelphia and began to ne-gotiate for the sale of his business to Girard.On Monday, July 15, 1957, employee Annie Johnson, who had beensick, returned to work and was questioned as to her knowledge ofDistrict 65, to which she replied that she knew nothing.EmployeeRandolph Allen, one of Respondent's drivers, testified that on thatsame day, Yoseph said to him "I know that you joined the Union, butwith or without the Union would you still continue buying bags forme? I am going to close the plant down and if I can have the 2drivers, including myself and the other driver, I would have the Unionlicked."1Under this system, feed is delivered by truck directly from mill to farm without theuse of bags. YOSEPH BAG COMPANY213Yoseph stated that he orally agreed on that day to sell to GirardRespondent's business, consisting of its goodwill, all customers buttwo, inventory, and physical assets except for two pieces of equipmentand the plant itself. In return, David Yoseph became a director anda salaried vice president of Girard and obtained stock and real estatevalued at about $45,000, which represented approximately a one-thirdinterest in Girard.Girard had, immediately before this sale, pur-chased a new plant approximately two and one-half times the sizeof its old plant, and the Trial Examiner found additional employeeswere hired at that time.On Wednesday, July 17, District 65's organizer called Yoseph andwas told to come to the plant at 4: 30 p.m., on Friday, July 19, forYoseph's decision.Yoseph testified that on the morning of July 19, he assembled theemployees and told them that he could not pay the wage rates de-manded by District 65, that he had decided to close the plant, andthat the employees had the choice of quitting immediately or finishingout the day. Employees Robert Johnson and Vernal Soltau, however,testified that on the morning of July 19, Yoseph told them he wouldnot be able to meet the rates which District 65 demanded and remainin business, but that he had looked over the contracts of the "Phila-delphia Union," which represented the employees of his competitors,and that if the employees chose that union instead of District 65 hecould stay in business.Johnson and Soltau testified further thatYoseph gave them until 4 p.m. to decide what they wanted to do, sincehe told them that he must inform District 65 of his decision at 4: 30p.m.That afternoon the employees told Yoseph that they had deter-mined to remain with District 65.At 4: 30 p.m., July 19, 1957, Romadell Jones, District 65's assistantorganizer, arrived at the plant and, in the presence of the assembledemployees, was told by Yoseph that the business was being closedbecause of Yoseph's inability to meet the wage rates that District 65would demand.When Jones replied that there were no fixed wagerates, that District 65 was willing to negotiate, and that he was surethey could come to an agreement, Yoseph refused to discuss the matterfurther.All employees were terminated as of July 19, 1957, but the Respond-ent did not cease functioning entirely. It appears that only that partof its operations which had to do with cleaning, baling, and packingof bags was shut down, while Yoseph continued to receive and deliverbagsfor some time thereafter.The assets of the Respondent, with the exception of the land, build-ing, and two pieces of equipment were sold by billof saleto the GirardBag Company of Philadelphia on August 17,1957.577684-61-vol.128-15° 214DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Trial Examiner found that the Respondent did not violateSection 8 (a) (3) of the Act by closing its plant, selling the assets of itsbusiness, and discharging its employees.We do not agree.The Trial Examiner correctly stated the legal proposition in-volved-shutdown of a plant and/or sale of a business with resultantdischarges based upon valid economic considerations are not illegal,whereas the same conduct based upon an employer's union animusis violative of the Act 2However, he found that there was no suchanimus here.One of the two principal reasons for the Trial Ex-aminer's conclusion of lack of unlawful motivation on the part of theRespondent was his crediting of Yoseph's testimony that he had notthreatened to close the plant unless the employees selected the Phila-delphia union in preference to District 65.According to the TrialExaminer, Yoseph's denial that he so threatened them was credited 3because the Trial Examiner was convinced that Yoseph merely ex-plained that the wage rates of his Philadelphia competitors undercontract with the Philadelphia union were the equivalent of those hewas paying and that he could afford to pay those rates and still remainin business, that he could not afford to remain in business if he werecompelled to pay the same wage rates provided for in District 65'scontract with the R & T Bag Company, and that he therefore re-quested the employees to decide what they wanted to do and let himknow by 4 p.m., as he had an appointment with District 65's repre-sentative at 4: 30 p.m.But these latter statements, as found by theTrial Examiner, are based on the employees', not Yoseph's, testimony.4Indeed, Yoseph testified that at this meeting he told the employeesthat he was closing up and offered them only the choice of leavingthen or finishing out the day.Upon analysis of this credibility resolution, it is apparent that theTrial Examiner has credited merely Yoseph's denial, but not his testi-mony as to what he said. The Trial Examiner has then found, ineffect, that the statements made by Yoseph were as testified to by theemployees but that these statements were tantamount to an explanationof his position rather than a threat.We do not agree that by eu-phemistically describing what occurred as constituting an "explana-tion" by Yoseph the Trial Examiner has effectively disposed of the2Rudy Barber, Louis B. Barberand Robert Hamiyn,d/b/a Barbera Iron Foundry,126 NLRB 30.3In crediting Yoseph's denial, the TrialExaminer alsostated that "[d]ue to languagedifficulties, the employees, most of whom were natives of the west Indies, were notarticulate and found it onerous to express themselves when they testified.As a con-sequence, their testimony, much of which was in reply toleading questions,might appearon the cold record to indicate that Yoseph threatened to close the plant unless theyselected the Philadelphia union in preference to the charging union."However, therecord is devoid of any evidence as to the national origin of the employees.Nor are thefindings that they were not "articulate" and that many of their replies were to "leadingquestions" borne out in any sense by the record.* In this. connection, it may be noted that the three employees who testified on thispoint were in agreement, but there is no corroboration of Yoseph's denial. YOSEPH BAG COMPANY215impact or thrust upon the employees of Yoseph's statements.When,as here, an employer "explains" to his employees that if they selectunion A he can remain in business, but if they choose union B hecannot remain in business, and requests them to decide what they wantto do, we are drawn to the inevitable conclusion that he has therebythreatened to close the plant unless they select union A.Moreover,the Trial Examiner's statement, quoted in footnote 3 above, that itmight appear from the "cold" record that Yoseph threatened theemployees, indicates that he in fact agrees that there is support in therecord for his conclusion.Under these circumstances, the Trial Ex-aminer's crediting of Yoseph's denial cannot be sustained.The second major reason of the Trial Examiner for concluding thatthe Respondent was lawfully motivated was his finding that theclosing ofthe plant and the discharge of the employees were basedupon valid economic considerations.Briefly, the economic factorsrelied upon by the Trial Examiner were : (1) the fact that the com-bined types of operations of Respondent and Girard complementedeach other; (2) lower grosssalesof Respondent for the first 6 monthsof 1957 as compared with the same period of 1956; (3) increasedlabor costs; (4) the advent of the aforementioned bulk feed system;(5) the testimony of William J. Fox, manager of the Farmers' Co-operative Association of Vineland, Inc., that his mill purchased allof its bags from the Respondent and that there had been a substantialdecrease in the number so purchased each week; and (6) Yoseph'stestimony that because of the bleak prospects of the business he hadbeen negotiating with Girard"any number of times, over a period ofa couple of years."On the other hand, the record discloses the following superveningfactors: (1) the complementary nature of Respondent's and Girard'soperations does not appear material (if, instead, Respondent's opera-tions had been identical with Girard's so that the acquisition of Re-spondent's business would not have necessitated the use of differentequipment, the utilization of more space, and the employment of ad-ditional personnel to replace those discharged by Yoseph, the char-acter of the two operations would be of significance) ; (2) the func-tions previously performed by Yoseph were merely taken over byGirard, which proceeded to serve the same customers in the samearea; (3) Girard had found it necessary to expand its physical fa-cilities by acquiring a new plant approximately two and a half timesthe size of its former building,and it was allegedly because of thisexpansion that it could take over Respondent's operations; (4) thevery nature of the operation as it was performed by Girard after thesale, that is, to purchase bags in the Bridgeton-Vineland, New Jersey,area, where Yoseph's plant and customers were located, ship them toPhiladelphia for processing, and return them to the New Jersey area 216DECISIONSOF NATIONALLABOR RELATIONS BOARDfor sale, as must now be done, necessitates a total of some 80 milesof trucking with attendant costs as well as tolls on the bridges whichmust be used in driving between Philadelphia and the New Jerseyarea; (5) in March 1957, Respondent purchased a bailing press valuedat $700 to $800 and a forklift truck for $450, and about 2 weeks beforethe closing Respondent hired two new employees; 6 and (6) contraryto the Trial Examiner, Fox's mill did not deal exclusively with Re-spondent, and Fox's testimony was couched in extremely qualifiedlanguage, and he repeatedly stated that his figures were not complete.If the Respondent's general behavior during the months precedingDistrict 65's appearance on the scene did not reflect actual confidencein its business future, it established, at the very least, the intention tocontinue as an operating concern. It was not until District 65 re-quested recognition on July 11 that the Respondent's attitude towardits operations abruptly changed.Only then, and in a short span of 4or 5 days, did Yoseph extract a promise from District 65's organizersto wait a week while he decided whether to close his business; questionhis employees regarding their union activities; call R & T Bag Com-pany about the wage rates under its contract with District 65, despitethe fact that R & T was not a competitor of Yoseph; and enter into averbal sales agreement with Girard. Indeed such intention to con-tinue operating is made manifest by the fact that thereafter, on July19, despite the asserted deterioration of the business and sale thereof,Yoseph clearly indicated to the employees that if they renouncedDistrict 65 as their representative he would remain in business.Also,as the Trial Examiner and we have found, Yoseph's decision to closethe plant was not announced until he was informed of the employees'choice to continue being represented by District 65.6In these circumstances we cannot accept the Trial Examiner's secondmajor reason, namely, that the closing of the plant and the attendantdischarges were based upon valid economic considerations.On thecontrary, we are impelled to conclude that Respondent's alleged eco-nomic justification for its conduct constituted a pretext to obscure itsreal motivation which was to evade dealing with the Charging Union.The mere coincidence of union organization of a plant with theshutting down thereof is not conclusive evidence of a discriminatory6Respondent alleges that these employees were hired on a temporary basis, and theGeneral Counsel contends they were permanent employeesOne of these employeestestified that when they were hired,Yoseph told them that his employeeshad "workedfor him steady,5 or 6 years"and that he could be employed only if be intended to stayin the area.Moreover,Yoseph testified they were to replace two ill employees,but onlyone was sick and another was on 1 week's vacation and was known to be returning.The two allegedly temporary employees were terminated with all the others on July 19.6 Since Yoseph would not have closed down if the employees had not chosen District 65,this situation is clearly distinguishable from that in the case ofMount Hope FinishingCompany v.N.L.R.B.,211 F.2d 365(C.A. 4), cited by the Trial Examiner, where noviolation was found when the appearance of a union merely substantiated a decision toclose based on preexisting lawful considerations. YOSEPH BAG COMPANY217motive in shutting down that plant, although the coincidence itselfis evidence bearing upon discriminatory intent.'However, here thereis a substantial additional showing of union animus, and when we con-sider all the circumstances referred to above, we think the evidence ofunlawful motivation is conclusive.Based upon the entire recordherein, we find that the Respondent discriminated in regard to itsemployees' tenure of employment by closing its plant and going outof business 8-thereby discharging the employees-and, because theplant closing and cessation of operations was the direct result of theemployees' selection of District 65 as their collective-bargaining rep-resentative, the Respondent's retaliation against them for their ac-tivity on behalf of District 65 discouraged the employees' continuedmembership in District 65.12.We find, in disagreement with the Trial Examiner, that theRespondent also violated Section 8(a) (5) of the Act.District 65was the designated representative of the majority of the employees atYoseph's plant when it requested recognition from him on July 11.We have found that the Respondent did not determine to go out ofbusiness until July 19 (if, indeed, then).As heretofore indicated, onthat day Jones informed Yoseph that District 65 had no fixed wagerates and that it was willing to negotiate.We construe what Jonessaid to Yoseph as a clear request to bargain. In the absence of anadamant insistence upon a particular wage rate on the part of District65, the Respondent had a positive duty to meet and bargain with thatUnion, and its refusal to do so in the face of Organizer Jones' pro-testations of desire to negotiate constituted a violation of Section8(a) (5).Moreover, that duty to bargain survived the unlawfuldecision to avoid the Union by closing down the plantand ceasingoperations.103.We find, contrary to the Trial Examiner, that the Respondentviolated Section 8(a) (1) of the Act by : (a) interrogating the em-ployees; (b) threatening to deprive them of overtime and in fact doingso; (c) threatening individual employees that the plant would beclosed; and (d) threatening the assembled employees on July 19 thatthe plant would be closed if they did not renounce their chosenrepresentative.The Trial Examiner found, principally on the basisof the Board'sBlue Flashdecision," that this conduct did not violatethe Act.The Trial Examiner's application of theBlue Flashruleto the threats is erroneous, since that decision holds that interrogation7WalterHolm ,& Company,87 NLRB 1169.8Barbers Iron Foundry,supra.9 ATL R B v. Jones J Laughlin Steel Corp,301 U S 1; Associated Press v A'.L R.B.,301 U.S. 103.10Symns Grocer Co., et al.,109 NLRB 346, 348,349;JeffersonCompany, Inc.,110NLRB 757,760;Industrial Fabrlcatong. Inc., et al.,119 NLRB 162, 173-174."Blue Flash Express, Inc.,109 NLRB 591. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDstanding aloneisnot sufficient to constitute a violation of the Act.Nor can we agree with the Trial Examiner that these incidents wereisolated when viewed in the context of the unfair labor practices bythe Respondent which we have heretofore found.CONCLUSIONS OF LAW1.Morris and David Yoseph, d/b/a M. Yoseph Bag Company(Respondent) is engaged in commerce within the meaning of the Act.2.District 65, Retail,Wholesale and Department Store Union,AFL-CIO, is a labor organization within the meaning of the Act.3.On July 11, 1957, and at all times since, the Union aforesaid hasbeen the exclusive representative of all the employees in an appro-priate unit of the Respondent's employees for the purposes of collec-tive bargaining within the meaning of Section 9 (a) of the Act.The unit of the Respondent's employees, appropriate for collectivebargaining is and has been :All production and maintenance employees, including truckdrivers,of the Employer's Bridgeton, New Jersey, plant, but excluding officeclerical employees, guards, and supervisors as defined in the Act.4.By discriminating in regard to the hire and tenure of employ-ment of the employees by closing its plant and discharging the em-ployees on July 19,1957, the Respondent has discouraged membershipin a labor organization and by such discrimination and by interferingwith, restraining, and coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act, as hereinabove found, the Re-spondent has engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act and Section 8 (a) (1)thereof.5.By refusing, on and after July 19, 1957, to bargain collectivelywith the aforesaid Union as the exclusive representative of the em-ployees, in the aforesaid appropriate unit, the Respondent has engagedin, and is engaging in, an unfair labor practice within the meaning ofSection 8 (a) (5) of the Act.6.By interrogating the employees, threatening to deprive them ofovertime and in fact doing so, threatening individual employees thatthe plant would be closed, and threatening assembled employees, onJuly19, 1957, that the plant would be closed if they did not renouncetheir chosen representative, the Respondent has engaged in, and isengaging in, unfair labor practices within the meaning of Section8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) of theAct. YOSEPH BAG COMPANYREMEDY219For the reasons stated inBarbers Iron Foundry,"and under all thecircumstances, we conclude that although the discriminatees are en-titled to backpay for the period from which their employment wasterminated (July 19, 1957) until the business was sold (August 17,1957) or until the Respondent in fact ceased functioning, whicheverwas later, they are not entitled to any monetary compensation for theperiod subsequent thereto.In reaching this conclusion, we are not unmindful of the hardshipsimposed upon these employees by the Respondent's decision to go outof business rather than deal with the Union.We do not condonesuch conduct, but at the same time, contrary to the views of MembersJenkins and Fanning, we do not feel that an employer, who perma-nently closes his plant and discontinues business operations, should beordered to continue paying wages to its employees for an indefiniteperiod of time, the duration of which is contingent upon the em-ployees obtaining substantially equivalent employment elsewhere.As the Respondent has permanently discontinued its business opera-tions, we shall not order immediate reinstatement for the discrimina-tees.Instead, we shall order the Respondent to create a preferentialhiring list, notify its employees of said list, and, in the event it resumesoperation of its business, to offer the discriminatees immediate rein-statement to -their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges previouslyenjoyed.We also expressly reserve the right to modify the backpay andreinstatement provisions of this Decision and Order if made necessaryby a change of conditions in the future, and to make such supplementsthereto as may hereafter become necessary in order to define or clarifytheir application to a specific set of circumstances not now apparent.13ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Morris andDavid Yoseph,d/b/a M.Yoseph Bag Company, Bridgeton, NewJersey,its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with District 65, Retail,Wholesale and Department Store Union,AFL-CIO,as the exclusiverepresentative of all the employees in the appropriate unit consistingof all production and maintenance employees including truckdrivers,22 Supra.13 BermudaKnitwear Corporation,120 NLRB 332. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Employer's Bridgeton, New Jersey, plant, but excluding officeclerical employees, guards, and supervisors as defined in the Act.(b)Threatening employees with loss of employment if they donot renounce the Union as their collective-bargaining representative.(c)Threatening to deprive employees of overtime and to close theplant.(d) Interrogating employees in a manner violating Section 8 (a) (1)of the Act.(e)Discouraging membership in District 65, Retail, Wholesale andDepartment Store Union, AFL-CIO, or in any otherlabor organiza-tion of its employees, by discriminating in any manner in respect totheir hire or tenure of employment, or any term or condition ofemployment.(f)Discouraging membership in the above-named labor organiza-tion or any other labor organization by discharging employees fortheir union activities.(g) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist District 65, Retail,Wholesaleand Department Store Union, AFL-CIO, or any otherlabor organiza-tion, or bargain collectively through representatives of their ownchoosing,and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection,or to refrainfrom any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section8(a) (3) of the Act, as modified by the Labor Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a) If and when the Respondent resumes its operations,bargaincollectively, upon request, with District 65, Retail,Wholesale andDepartment Store Union, AFL-CIO, as the exclusive representativeof all employees in the appropriate unit here found, and embody anyunderstanding reached in a signed agreement.(b)Make whole those individuals found discriminated against forany loss they may have suffered by reason of the discriminationagainst them in the manner set forth in the section of the Decisionherein entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary for determination of the amount of back-pay due under the terms of this Order. YOSEPH BAG COMPANY221(d)Create a preferential hiring list containing the names of allthose individuals found herein entitled to reinstatement if and whenthe Respondent resumes its operations, such reinstatement rights aris-ing from the layoff of the individuals on July 19, 1957. The Respond-ent shall notify the Union and all said listed employees of the estab-lishment of said list and its content and shall offer all said individualsfull reinstatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privilegespreviously enjoyed if and when the Respondent resumes its operations,all as set forth in the section entitled "The Remedy."(e) Inasmuchas the posting of a notice as customarily requiredwould result in a notice posted in a plant not operating and thereforebe inadequate to inform affected parties, the Respondent shall mail anexact copy of the notice attached hereto marked "Appendix." 14 tothe Union and to each of the employees. Copies of said notice to befurnished by the Regional Director for the Fourth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be mailed immediately after receipt thereof.(f)Notify the Regional Director for the Fourth Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the Board reserves to itself the right tomodify the backpay and reinstatement provisions of this Order, ifmade necessaryby circumstance not now apparent.MEMBERSJENKINS and FANNING, concurring in part anddissentingin part :We are in completeagreementwith Chairman Leedom and MemberBean regardingthe substantive violations described and found in themain opinion.We also concur in the Order adopted by ourcolleaguesas far as it goes.However, we believe that an order much broaderin scopeis required to remedy the unlawful conduct engaged in by theRespondent.Our colleagues have noted, and we, too, are aware of, marked simi-laritiesbetween this case andBarbers Iron Foundry;15our findingsof violations here are predicated upon much of the samereasoning asconvinced us in that case.And, as in that case, we differ with ourcolleagues on the applicability of the usual backpay order; we didnot see then, and we do not see now, any logical basis for the denialof backpay for a period of unemployment caused, beyond any doubt,by the Respondent's discrimination.As we noted in our separateopinion inBarbers,none of the cases cited to support the majority>A In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuantto a Decree of the United States Court of Appeals,Enforcingan Order."15Supra. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDrationale was apposite.We therefore adhere to our position andwould direct backpay for the discriminatees.However, there is asalient distinction between the case at bar andBarberswhich war-rants a different measure of relief.That distinction is the existenceinBarbersof an intervening, nondiscriminatory cause for shutdownof the business; a factor which is not present herein.We concluded,as a matter of fact inBarbersthat the death of Louis Barber, whichoccurred after the shutdown of the business, would in any event havecaused the respondent to legally cease operations, since Louis Barberwas the moving or most important partner essential to the continuedoperation of the plant.Here, however, not only is David Yoseph, theessential partner in the operation, still living and active in the samebusiness in the same area, as an officer of Girard, but also there is noevidence of any circumstances subsequent to the violations found,which would either convince or suggest to us any nondiscriminatory-reason for Yoseph to go out of business.Consequently, we perceiveno basis upon which to limit Respondent's backpay liability.Accordingly, we would expand the Order entered herein by award=ing backpay to the discriminatees for loss of earnings resulting fromthe discrimination against them'until such time as they obtained sub-stantially equivalent employment with other employers."The only possible reason we discern for our colleagues' reluctanceto join us in this award is the statement that they do not feel, that theemployer should be ordered to pay wages to-its employees for an in=definite period of time, contingent upon the employees' obtaining sub-stantially equivalent employment elsewhere.We do not consider thisstatement meaningful.As we have previously shown, in our dissentinBarbers Iron Foundry,126 NLRB 30, the remedy we propose isidentical in principle and effect to the Board's normal backpay order.It is true that when an employer is actively in business, he canalways end the period of his liability by an offer of reinstatement.However, it is clear that in the conventional case of discriminatorydischarge, no less than in this type of case, the period of backpay isnecessarily indefinite.Thus, in a long series of cases the Board hasmade it clear that this period between discrimination and reinstate-ment is not one in which the employee may do nothing. The possi-bility of backpay is not an excuse for the employee to remove himselffrom the labor market.On the contrary, the amount of backpay ulti-mately is based on the requirement that the employee will attempt, ingood faith and with all diligence, to seek other employment.And tothe extent that this is not done, backpay is not awarded. Further in-vestigation and possibly formal backpay proceedings will be had to"Pursuant to Board practice, we would also reimburse the employeesfor expensesjustifiably incurred in seeking such employment. YOSEPI-I BAG COMPANY223make certainthat the employer will not be unjustly mulcted or theemployee unjustly enriched.Precisely the same istandards will, in our view, be applicable in thistypeof case.l'We wish to stress that the absence of so clear an endpoint as reinstatement does not change either the nature of the remedyor what its amount will be. The duty of a discriminatee in eithercaseis exactly the same, and would be so measured at the compliancestage ofthe proceeding.The remedy we propose is not intended to,and doesnot, require any more.Of course, as the Respondent is no longer in business, and hence inno position to reinstate its former employees, we concur with ourcolleagues that Respondent should not be ordered to reinstate itsformer employees.MEMBER RODGERS,dissenting :The Trial Examiner concluded that it had not been shown that theRespondent shut down its plant for other than valid business consid-erations.My colleagues, reversing this finding, have concluded thatRespondent's real reason in shutting down its plant was to evadedealing with the Charging Union.I need not, and do not, decide whether the Trial Examiner or mycolleagues are correct in the reason they attribute to the Respondentfor shutting down its plant.The fact remains, and all agree, that theplant has been shut down and Respondent is no longer in business.For the reasons set forth in my dissenting opinion in theBarbersIron Foundrycase, 126 NLRB 30, "there is nothing contained in theAct which limits an employer's right to go out of business at suchtime and under such circumstances as he chooses, regardless of thereasons therefor."See also my dissent inBonnie Lass Knitting Mills,Inc.,126 NLRB 1396. Consequently, regardless of the Respondent'smotivation, I would not find that Respondent violated the Act bygoingout of business, and I would issue no remedial order with respectthereto.17Thus,in the case at bar, of course,the period between the issuance of the TrialExaminer's Intermediate Report finding no violationsof the Act,and the issuance ofthis decision,would also be excluded from any backpay order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL, if and when we resume operations, upon request,bargain collectively with District 65, Retail,Wholesale and Derpartment Store Union, AFL-CIO, as the exclusive representative 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDof all the employees in the unit described below with respect torates of pay, wages, hours of employment, or other conditions ofemployment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is :All production and maintenance employees, including truck-drivers in our Bridgeton, New Jersey, plant, but excludingoffice clerical employees, guards, and supervisors as definedin the Act.WE WILL NOT threaten employees with loss of employment ifthey do not renounce the Union as their collective-bargainingrepresentative.WE WILL NOT threaten to deprive employees of overtime and toclose the plant.WE WILL NOT interrogate employees.WE WILL NOT discourage membership in District 65, Retail,Wholesale and Department Store Union, AFL-CIO, or in anyother labor organization of our employees, by discriminating inany manner in respect to their hire or tenure of employment, orany term or condition of employment.WE WILL NOT discourage membership in the above-named labororganization, or any other labororganization,by dischargingemployees for their union activities.WE WILL make whole those individuals found discriminatedagainst for any loss they may have suffered by reason of the dis-crimination practiced against them by their discharge on July19, 1957.WE WILL offer those individuals found discriminatedagainstimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, if and when we resume operations.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form, join, or assist any labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8(a) (3) of the National Labor Relations Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.All our employees are free to become, remain, or refrain from be-coming or remaining members of the above-named Union or any otherlabor organization, except to the extent that this right may be affected YOSEPH BAG COMPANY225by an agreement in conformity with Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of1959.MORRIS AND DAVID YOSEPH, D/B/AM. YOSEPH BAGCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe question here presented is whether the dismissal of his employees by anemployer when he disposed of his business and which resulted in a shutdown ofoperations was motivated by valid economic considerations or because he wantedto avoid bargaining with the Union and thus defeat the Union'sorganizationalefforts.The complaint alleges(and Respondent denies)that the Respondent,M. YosephBag Company,engaged in the following unfair labor practices:(1)Restrained and coerced employees in violation of Section 8(a) (1).(2)Discriminatorily discharged 15 employees because of union activities inviolation of Section 8 (a) (3).(3)Refused to bargain with the Union in violation of Section 8(a) (5).The proceeding was heard in Vineland,New Jersey,on December 17 and 18,1957, pursuant to due notice and with all parties represented by counsel.Bothparties filed briefs.FINDINGS OF FACTRespondent is a partnership who had been doing business as M. Yoseph BagCompany near Bridgeton,New Jersey.Itwas engaged in purchasing feed bagsfrom various sources, cleaning and repairing them,and selling these reconditionedbags to various purchasers.During the year 1956,Respondent shipped more than$50,000 worth of such bags to customers located outside the State of New Jersey.By reason of the foregoing facts, it is found that the Respondent partnership wasengaged in commerce at all times within the meaning of the National Labor Rela-tions Act, as amended(61 Stat.136), herein called the Act, and that it will furtherthe purpose and policies of the Act to assert jurisdiction in this case.On or about June 23, 1957,District 65,Retail,Wholesale and Department StoreUnion,AFL-CIO,the Charging Party, hereinafter called the Union,which is alabor organization within the meaning of Section 2(5) ofthe Act,began to organizethe employees of M. Yoseph Bag Company,the Respondent in this proceeding.By July11, 1957,14 of the approximately 16 eligible workers employed byRespondent, signed cards authorizing the Union to represent them in collective-bargaining negotiations with the Company.On July 11, Saul Klein,organizer for the Charging Union,'accompanied byRomadell Jones,his assistant,came to David Yoseph's home.He stated the Unionrepresented a majority of the partnership's employees and requested that it berecognized as the collective-bargaining agent for the employees.Yoseph toldKlein that the partnership'sfinancial position had been deteriorating since 1956,due to the inroads being made by the bulk feed system on the use of bags2 andIKlein's geographical jurisdiction includes within New Jersey,the following : Vineland-Bridgeton area in the southern portion of the State and as far north as Somerville on thewest and Freehold on the east.Under the bulk feed system which eliminates the use of bags,bulk feed is loaded intoa truck at the mill.The truck then parks near the farmer's bulk bin setup which is asuperstructure usually located on the top of the chicken coops(the principal use of feedin this area is by poultry farmers).The feed is conveyed to the back of the truck bymeans of a drag belt in the bottom of the truck. At the end of the truck,the feed is 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince he took a pessimistic outlook of the bag industry's prospects with the adventof bulk feed that he was then in the process of deciding whether to continue hisbusiness.3Yoseph requested additional time and told Klein he would advise himas to his decision in a week.On July 12, Yoseph testified that he telephoned the R & T Bag Company at Lake-wood, New Jersey (which is in thesame businessasRespondent), and whoseemployees are represented by the Charging Union and with whom R & T has acollective-bargaining contract.4Yoseph spoke to a Mr. Rosenberg, one of the own-ers of the R & T Bag Company, who told Yoseph the terms of the contract he hadwith the Charging Union with respect to rates of pay and fringe benefits.Shortly after receiving this information, Yoseph testified that he decided hewould be unable to make ends meet if he had to pay the "Lakewood" wage scale,whereupon he contacted the Girard Bag Company in Philadelphia, one of hiscompetitors.He spoke to Mr. Wolf of the Girard Bag Company and inquiredwhether his company would be interested in buying the Respondent partnership.At a subsequent meeting in Philadelphia, a verbal understanding was arrived at onJuly 15, 1957, and a bill of sale executed on August 17, whereby Respondent solditsbusiness to Girard for $45,000 in stock which representeda one-third interestin the Girard Company.5David Yoseph is now vice president of the Girard BagCompany, Inc.Yoseph met with his employees at the plant around noon on July 19, and informedthem he could not afford to pay the wage rates that the R & T Bag Company inLakewood,6 which had a contract with the Charging Union, was paying its employeesand still stay in business.?He explained that his competitors, who were principallylocated in the Philadelphia area (approximately 40 miles away), all had contractswith a union in Philadelphia (Local 57, Laborers Union, AFL-CIO), whose wagerates were "the equivalent" of what he was presently paying his employees.How-ever, explained Yoseph, he could not afford to remain in business if he were com-pelled to pay the same wage rate provided for in the contract that the ChargingUnion had with the R & T Bag Company in Lakewood. He, therefore, requestedthem to decide what they wanted to do and to let him know by 4 p.m. as he hadan appointment with the Charging Union's representative at 4:30 p.m.At 4 p.m.his employees advised Yoseph that they desired the Charging Union to representthem.Shortly after Yoseph received the employees' decision, Romadell Jones,assistantorganizer for the Union, came to the plant at about 4:30 p.m. on July 19, to askYoseph what he had decided to do.Yoseph's answer, which was stated in thepresence of the assembled employees, was that he had decided to close down thedischarged from the belt into a rotary feeder which conveys the feed to the bottom of thefeeder.At the bottom of the feeder, the (feed is met and continuously conveyed by astream of air from an air pump located near the front of the truck and blown throughflexible lengths of hose into the farmer's bin where it is stored and used as needed. Inaddition to the convenience of this method, there is a saving of 15 cents on each 100pounds of feed purchased, so that in about 6 months the average purchaser pays for theinstallationof the bulk feed system.Ibusiness, whether I am going to stay in business ; this was a decision I figured I mighthave to make, so I might as well make this decision now, seeing as this cropped up,instead of waiting maybe 6 months or a year, and make the decision at that time."Yoseph's version is as follows : "Well, I told Mr. Klein that I just received reports frommy wife ['his bookkeeper] for the first 6 months of 1957, . . . and our gross had droppedand our labor costs had increased. . . . I told him that I didn't know whether I wasgoing to remain in business or go out of business ; that I would have to think it over,but it looked like a pretty good bet to me that I would go out of business."* Lakewood, New Jersey, is not in the same competitive area where Respondent didits business.Yoseph's competitors were located in metropolitan Philadelphia which in-cludes the Vineland-Bridgeton area.G In addition to the tangible assets of Respondent (see Respondent's Exhibit No. 1),Girard took over all of Respondent's customers except two accounts.The partnershipstillowns the plantin Bridgeton and twobaling presses.ULakewood, which is 75 miles distant from Bridgeton, is not in Respondent's competi-tive area.7 Yoseph estimated the Lakewood wageratesto be approximately30 percent higher(includingfringe benefits) than the wagerates he was paying his employees. YOSEPH BAG COMPANY227plant.8Klein was told the same thing when he telephoned Yoseph on July 19.This resulted in all of the employees being terminated on July 19, 1957.Discussion and ConclusionsBefore resolving whether Respondent committed unfair labor practices by shuttingdown its plant under the circumstances related above, it might be well to considerwhat the Board and courts have decided in analogous situations.Where the Boardhas held an employer to have violated the Act by shutting down his plant, it wasfound that it was caused by his union antipathy and that his purpose was to abort aunion's organizational campaign, or to exclude an incumbent statutory representa-tive,or otherwise to evade the duty to bargain collectively.9However, it is noviolation of the Act where the employer locates his plant elsewhere, or ceases oper-ating his plant, or part of it, for reasons having no connection whatsoever to eitherconcerted or union activities.Thus, where the evidence does not allow a findingthat a discontinuance, reduction, suspension of operations, or a change in themethods of operation was motivated by purposes condemned by the Act, but wasdue to a decline in business, loss of customers, or some similar reasons involvingeconomic considerations, with the resultant discharge of employees, it was heldthat no unfair labor practices could be predicated upon such action.10 It wouldappear, therefore, in this type of situation, that the test is whether the employerclosed his plant for valid economic considerations or to get rid of his employeesfor union activity or to break an existing union or impede the organization of anew union.In applying the principles enunciated above to the facts in this case, it is manifestthat the key to resolving the issue as to whether Respondent closed its plant forvalid business reasons or reason proscribed by the Act is dependent upon a determi-nation of what was its motive.Motivation is a subjective matter, which if found,must be found from objective circumstances established by the entire record afterduly considering all countervailing testimony.What then are the objective circum-stances revealed by this record?One objective circumstance is that beginning in1956 with the advent of the bulk feed system, substantial inroads had been madein the bag business with a resultant decrease in income.Another objective circum-stance is that the gross sales of the partnership for the first 6 months of 1956 were$207,173.46 and for the first 6 months of 1957, $187,008.84.An additional ob-jective circumstance is that labor costs for the same periods of time increased from$20,917.86 to $23,747.48.11Moreover, Yoseph testified that another factor in hisdecision to cease operating the Bridgeton plant was that the combined types of8 Jones' testimony is as follows : "He told me he was going to close the place down.Hesaid he couldn't afford to pay the wages, that this union [Charging Union] was askingthe same that we had at the R. & T. Bag Company in Lakewood."E.g.,N.L.R.B. v. Sam Wallick,et al.,d/b/a Wallick and SchwalmCompany, et al.,198 F. 2d 477 (C.A. 3) ;N.L.R.B. v. Somerset Classics,Inc., et al.,193 F. 2d 613 (C.A. 2),cert. denied 344 U.S. 816;N.LR.B. v. E. C. Brown Co., et al.,184 F. 2d 829 (C.A. 2) ;N.L.R.B. v. Piedmont Cotton Mills,179 F. 2d 345 (C.A. 5), enfg. as modified 79 NLRB1218;N.L.R.B. v. Cowell Portland Cement Company, 148F. 2d 237, 243 (C.A. 9) ;N.L.R.B. v. Cape County Milling Company,140 F. 2d 543 (C.A.8) ; N.L.R B. v. NationalMotor Bearing Company,105 F. 2d 652, 657-658 (C.A.9) ; N.L.R.B. v. Hopwood Re-tinning Co., Inc.,98 F. 2d 97, 100 (C.A.2) ; Industrial Fabricating, Inc, et al.,119NLRB 162;Tennessee-Carolina Transportation, Inc.,108 NLRB 1369;L.W. Scott, d/b/aScott Paper Boa Company,81 NLRB 535;Howard Rome, an individual, d/b/a RomeProducts Company, et al.,77 NLRB 1217, 1219-1220;Max M. Joffee, at al.,d/b/aM. M. Joffee Company, et al.,74 NLRB 1568;Pepsi-Cola BottlingCompany of Mont-gomery,72 NLRB 601, 602.ioE.g.,Trim fit of California, Inc.,101 NLRB 706 (alterations of machines) ;WalterHolm i Company,87 NLRB 1169 (financial loss from particular operation) ;WorthingtonCreamery and Produce Company,52 NLRB 121 (decline in orders) ;Julius Breckwoldt tSon, Inc,9 NLRB 94 (where protected strike) ;C. C. Bennett, d/b/a Novelty PeanutCompany,69 NLRB 1031;Diaper JeanManufacturing Company,109NLRB 1045 (3-dayshutdown due to lack of material) ;BickfordShoes,Inc.,109 NLRB 1346, 1347 (activityin a portion of plant made it uneconomical to continue other operations, a shutdown ofremaining operations was not an unfair labor practice). See alsoBallston-StillwaterKnitting Co., Inc. v. N.L.R.B.,98 F. 2d 758 (C.A.2) ; Acme Air Appliance Company,Inc.,10 NLRB 1385, 1402;Trenton Garment Company,4 NLRB 1186;Lengel-PencilCompany, 8NLRB 988;Brown-McLaren Manufacturing Company,etal.,34 NLRB 984.n Yoseph was apprised of these figures by his wife, the bookkeeper for the partnership,shortly after July 4, 1957. 228DECISIONS OF NATIONALLABOR RELATIONS BOARDoperationsof the partnership and Girard Bag Company complementedone another,resulting in a more efficientand economical operation after themerger.laWilliamJ.Fox, manager of theFarmersCooperative Association of Vineland, Inc.,a dis-interested witness called by the General Counsel, testified that his mill purchasedallits bags from the Respondent and that for the 6-month period before August 1956,the mill used approximately 13,500 bags each week.After this mill converted tothe bulk feed system in July 1957, Fox testified they purchased only 10,400 bagsfrom Respondent,a decreaseof 3,100 bags a week. Fox's testimony also revealedthat "there has beena continualdecreasein bagssince that time."Although a countervailing circumstance in thiscase isthe fact that the sale ofRespondent's business occurred at approximately the same time the Union askedfor recognition, nevertheless, Yoseph's testimony that due to the bleak prospectswhich the future held for the bag business, he had been negotiating with Girard forthe sale of the partnership's business "any number of times, over a period of a coupleof years," stands not only uncontradicted on the record but partially corroborated.Indeed, there is support for a finding that the employees' terminations would haveoccurred in the not-too-distant future even absent the intervention of the Union.'3Moreover, thereis nothingin the record which reflects upon Respondent's goodfaith: it did not mislead the employees or theunionrepresentatives as to its futureplans, nor is there present the element of a plan to escape the union by subterfuge initsdecision to close its Bridgeton plant.14Furthermore, Respondent's bargainingobligation with respect to the Union, if any there was, terminated when it decidedto sell out to Girard and it notified the employees and their union representativesthat it was discontinuing its business in Bridgeton.15Nor is there any probativeevidence in the record casting any doubt upon the bona fides of the contracturalagreement whereby the partnership disposed of its business to the Girard Bag Com-pany.Finally, it is concluded there is not substantial evidence that the Respondent'sdecision to close the plant with its resultant discharge of the employees was inderogation of its statutory responsibilities or that the evidence proves by a pre-ponderance of the probative evidence that unionanimusrather than valid economicconsiderations was Respondent's purposein selling its business.The rights con-ferred upon Respondent's employees by the statute rise no higher than Respondent'sfundamental right of economic self-preservation.It isconcluded, therefore, thatRespondent did not violate Section 8(a)(3) or (5) of the Act because it has notbeen shown that its actions were motivated by illegal antiunionreasonsrather thanvalid business considerations based uponeconomicsurvival.16The General Counsel raisedsome interestingtheoriesin hisbrief.However, hefailed to elicit at the hearing, or to introduce into the record, tangible evidence tobuttress these theories that Respondent was illegally motivated.The burden ofproving unlawful motivation rests with the General Counsel and this determinationmustbe based on "substantial" evidence on the record considered as a whole andnot on surmise or speculation.17It is notthe burden of the Respondent to showthe absence of illegal motivation but that of the General Counsel to show its pres-ence.1sNor is this burden satisfied by evidence which givesequalsupport to incon-"When Respondent partnership sold its assets and transferred its customers to Girard,Girard purchased a building large enough to accommodate the combined operation andadditional workers were employed.13 Fox's testimony,supra,corroborates the decline in sales, and Klein, the Union'sorganizer, estimated that of those mills which, in recent years, had converted to deliveringfeed in bulk-that 65 to 75 percent of their feed "goes out in bulk "14The Girard Bag Company has had a collective-bargaining agreement for the past10 years with Laborers Local No. 57, AFL-CIO, covering its employees.15,Cf.California Footwear Company.114 NLRB 765.10 InMount Hope Finishing Company v. N.L.R.B.,211 F. 2d 365 (C.A. 4), the courtabsolved an employer of alleged unfair labor practices growing out of the removal of atextileplant from Massachusetts to North Carolina.The court at page 372 said :"The glaring and undeniable fact which dominates all others in the record is that longbefore the union made its appearance the business was deterioratingand operating at aloss and that the managers were seeking a suitable location in the South. . . . TheUnion was not the cause that closed the plant in Massachusetts " See alsoBrown Truckand Trailer Manufacturing Company, Inc., et at,106 NLRB 999.17N L.R B. v. ConsolidatedEdisonCo. of New York,305 U.S. 197, 229;N.L.R.B. v.Columbian Enamelinq & Stamping Co., Inc,306 US 292, 299;N L R.B. v. StaffordOperating Company,206 F. 2d 19, 22-23 (CA.8) ; N.L.R B. v. Montgomery Ward d Co.,157 P. 2d 486, 491 (C.A. 8).>e Brady Aviation Corporation v. N.L.R.B,224 F. 2d 23 (C A. 5). YOSEPH BAG COMPANY229'sistent inferences.19Under these circumstances, it is found that the General Counselhas failed to sustain the requisite burden of proof.With respect to the allegations of the complaint that Respondent violated Section8(a) (1), the record reveals that Vernal Soltau, an employee, testified that onJuly 12, 1957, while he was at the plant, David Yoseph asked him why he joinedthe Union.Yoseph said, according to Soltau: "It's going to be hard for you be-cause [he was] going to cut us down to forty hours a week." Randolph Allen,an employee, testified that on July 15, Yoseph said to him: "I know that you joinedthe Union, but with or without the Union, would you still continue buying bags forme? I am going to close the plant down and if I can have the two drivers includingmyself, and the other driver, I would have the Union licked."These incidents didnot reasonably tend to restrain or interfere with said employees in the exercise oftheir rights under the Act.20The General Counsel also contends that the Respondent threatened to close theplant unless the employees selected the "Philadelphia Union" as their bargainingrepresentative.The Trial Examiner's interpretation of the record does not, how-ever, confirm this contention.Due to language difficulties, the employees, mostof whom were natives of the West Indies, were not articulate and found it onerousto express themselves when they testified.As a consequence, their testimony, muchof which was in reply to leading questions, might appear on the cold record to.indicate that Yoseph threatened to close the plant unless they selected the Philadel-phia Union in preference to the Charging Union.Yoseph's denial that he sothreatened them is credited because the Trial Examiner is convinced Yoseph merelyexplained to the assembled employees, on July 19, that since the wage rates providedfor in the collective-bargaining agreement which his competitors had with thePhiladelphia union were "the equivalent" of what he was paying them, he couldafford to pay that wage rate and still remain in business.However, explainedYoseph to the employees, he could not afford to remain in business if he werecompelled to pay the same wage rate provided for in the contract that the ChargingUnion had with the R & T Bag Company at Lakewood because it was approximately30 percent more than he was presently paying his employees.Based upon the isolated incidents described above which the General Counseladduced with respect to his allegations of violations of Section 8(a)( I), it is foundthat there is insufficient evidence upon which to predicate a finding that Respondentrestrained, interfered, or coerced the employees within the meaning of Section8(a)(1) of the Act21Accordingly, it is recommended that the complaint against the Respondent bedismissed in its entirety 2211Eastern Coal Corporation v. N.L R, B.,176 F. 2d 131, 135 (C A 4)Cf.N L R.B. v.The Citizen-News Company,134 F 2d 970, 974 (C A. 9);N L.R B. v. West Point Mfg. Co.,245 F. 2d 783, 786 (C.A. 5)° Blue Flash Express, Inc.,109 NLRB 591, 59321 SeeHoward Aero, Inc.,119 NLRB 1531 ;General Electric Company, ApparatusService Shop, 119 NLRB 1821 ;Mid-South Manufacturing Company, Inc,120 NLRB 230'.No evidence was produced with respect to the allegation in the complaint that Respondentrefused "to give vacation pay because the employees joined District 65."This allega-tion is, therefore, dismissed.22N L R B. v. Adkins Transfer Company, Inc,226 F 2d 324 (C A. 6). SeeN.L.R.B. v.New Madrid Manufacturing Company etal.,d/b/a Jones Manufacturing Company,215F. 2d 908, 914 (C.A 8).IndustrialFabricating,Inc, etal.,supra,andThe R. C. MahonCompany,118 NLRB 1537, which are cited by the General Counsel in his brief, areinapposite.InIndustrial Fabricating,the dischargees were represented by a union whichthe Board had certified as the employees' statutory representative and which the companyhad dealt with for over 6 years.Moreover, unlike this case, the respondent company hadcommitted unfair labor practices prior to discharging the employees and had "surrepti-tiously continue[d] in business at a different location and under an assumed name," fromwhich the Board concluded that the plant's shutdown was motivated by union 'hostilityand not economic considerationsInMahon Company,although the guard force was notrepresented by a certifiedunion,there was a certified union in the plant which repre-sented the production employees.Moreover, when the guards attempted to organize aunion, the company engaged in various illegal activities which showed union animusand discriminatory motivation in abolishing its guard force and contracting out its plantprotection work.Furthermore, it was shown it was not as economically advantageousfor the company to contract for its guard protection services with an outside firm andthat its purposein doing sowas motivated by the adventof the union and to avoiddealing with the union.577684-61-vol 128-16